An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Paul Denk on 2/08/2021. 
The application has been amended as follows: 
A) IN THE CLAIMS:
1) Claim 1, line 11, “said burner” is replaced with --a burner--
2) Claim 1, last line 21, “oven assembly.” is replaced with --oven assembly; and --
3) Claim 1, after line 21, adding --,wherein the refractory block enclosure has holes provided above and below the refractory block to disseminate a portion of the heat absorbed by the refractory block to the circulating airflow.--with a new line. 
4) Claim 11, lines 2–3, “the rail mounting support” is replaced with --rail mounting supports--
5) Claim 11, line 4, ‘’mounting support” is replaced with --mounting supports--
6) Claim 12, line 11, “said burner” is replaced with --a burner--
7) Claim 12, last line 26, “oven assembly.” is replaced with --oven assembly; and --

9) Claim 14, lines 2-3, “the rail mounting support” is replaced with --rail mounting supports--
10) Claim 14, line 4, ‘’mounting support” is replaced with --mounting supports--
11) Claim 16, line 11, “said burner” is replaced with --a burner--
12) Claim 20, lines 2-3, “the rail mounting support” is replaced with --rail mounting supports--
13) Claim 20, line 4, ‘’mounting support” is replaced with --mounting supports--
14) Claim 22, line 11, “said burner” is replaced with --a burner--
15) Claim 22, last line 26, “assembly.” is replaced with --assembly; and --
16) Claim 22, after line 26, adding --wherein the refractory block enclosure has holes provided above and below the refractory block to disseminate a portion of the heat absorbed by the refractory block to the circulating airflow.--with a new line. 
17) Claim 24, lines 2-3, “the rail mounting support” is replaced with –rail mounting supports--
18) Claim 24, line 4, ‘’mounting support” is replaced with --mounting supports--

B) IN THE SPECIFICATION: 
Authorization for this examiner’s amendment was given in an interview with Paul Denk on 2/22/2021.
ABSTRACT OF THE DISCLOSURE
A direct gas-fired process air heater assembly that utilizes a premix burner applied to a shrink wrap conveyor oven for uniform dissemination of heated air into the a recirculating air stream of a circulating blower, said air circulating blower directing the heated air into the shrink wrap chamber or tunnel for shrinking polymer film around packaged goods for shipment and/or storage.  According to various aspects, exemplary embodiments are disclosed of the direct gas-fired packaged process air heater assembly construction features including the application of premix burner technology.

Allowable Subject Matter
2.	Claims 1, 3-12, 14-16, 18-22 and 24-25 are allowed.
	The following is an examiner's statement of reasons for allowance:
	A direct gas-fired air heater assembly to be used in a shrink wrap conveyor oven comprising: a burner firing tube extending into a ventilating tube having a series of perforations provided therethrough, discharging heated air through the ventilating tube and into the region of the shrink wrap conveyor oven to provide uniform dissemination of the heated air into a recirculating air stream surrounding any packaged goods being conveyed through the conveyor oven 
Contact Information
3)	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 23, 2021